Exhibit 10.1

 

NON-STATUTORY STOCK OPTION AGREEMENT
FOR NON-EMPLOYEE DIRECTOR

 

CONSOLIDATED GRAPHICS, INC.
2012 LONG TERM INCENTIVE PLAN

 

Optionee:             

 

1.                                      Grant of Stock Option.  As of the Grant
Date (identified in Section 19 below), Consolidated Graphics, Inc. (the
“Company”) hereby grants a Non-statutory Stock Option (the “Option”) to the
Optionee (identified above), a non-employee director of the Company, to purchase
the number of shares of the Company’s common stock, $.01 par value per share
(the “Common Stock”), identified in Section 19 below (the “Shares”), subject to
the terms and conditions of this agreement (the “Agreement”) and the
Consolidated Graphics, Inc. 2012 Long Term Incentive Plan, as same may be
amended from time to time (the “Plan”).  The Plan is hereby incorporated herein
in its entirety by reference.  The Shares, when issued to Optionee upon the
exercise of the Option, shall be fully paid and nonassessable.  The Option is
not an “incentive stock option” as defined in Section 422 of the U.S. Internal
Revenue Code (“Code”).

 

2.                                      Definitions.  All capitalized terms used
herein shall have the meanings set forth in the Plan unless otherwise provided
herein. Section 19 sets forth meanings for certain of the capitalized terms used
in this Agreement.

 

3.                                      Option Term.  The Option shall commence
on the Grant Date (identified in Section 19 below) and terminate on the tenth
(10th) anniversary of the Grant Date as specified in Section 19.  The period
during which the Option is in effect and may be exercised is referred to herein
as the “Option Period”.

 

4.                                      Option Price.  The Option Price per
Share is identified in Section 19.

 

5.                                      Vesting.  The total number of Shares
subject to this Option shall vest in accordance with the Vesting Schedule
(described in Section 19).  The Shares may be purchased at any time after they
become vested, in whole or in part, during the Option Period; provided, however,
the Option may only be exercisable to acquire whole Shares.  The right of
exercise provided herein shall be cumulative so that if the Option is not
exercised to the maximum extent permissible after vesting, the vested portion of
the Option shall be exercisable, in whole or in part, at any time during the
Option Period.

 

6.                                      Method of Exercise.

 

(i)                                     Stock Option Exercise.  To exercise this
Option, Optionee (or in the case of exercise after Optionee’s death or
incapacity, Optionee’s executor, administrator, heir or legatee, as the case may
be) must deliver to the Company an executed stock option exercise notice in the
form provided by the Company, which shall set forth, inter alia, (a) Optionee’s
election to exercise the Option, (b) the number of Shares being purchased, and
(c)

 

--------------------------------------------------------------------------------


 

any restrictions imposed on the Shares.  If someone other than Optionee
exercises the Option, then such person must submit documentation reasonably
acceptable to the Company verifying that such person has the legal right to
exercise the Option.  The Optionee may withdraw notice of exercise of this
Option, in writing, at any time prior to the close of business on the business
day that immediately precedes the proposed exercise date.

 

(ii)                                  Limitations on Exercise.  The Option may
not be exercised unless such exercise is in compliance with all applicable
federal, state and foreign securities laws, as in effect on the date of
exercise.  The Option may not be exercised for fewer than one Share or for a
fractional Share.

 

7.                                      Method of Payment.  Subject to
applicable provisions of the Plan, the Option Price upon exercise of the Option
shall be payable to the Company in full either: (i) in cash or its equivalent;
(ii) subject to prior approval by the Committee in its discretion, by tendering
previously acquired, unrestricted Shares having an aggregate Fair Market Value
(as defined in the Plan) at the time of exercise equal to the total Option
Price; (iii) subject to prior approval by the Committee in its discretion, by
withholding Shares which otherwise would be acquired on exercise having an
aggregate Fair Market Value at the time of exercise equal to the total Option
Price; or (iv) any other permitted method pursuant to the applicable terms and
conditions of the Plan and applicable law.

 

As soon as practicable after receipt of a written notification of exercise and
full payment, the Company shall deliver to or on behalf of the Optionee, in the
name of the Optionee or other appropriate recipient, Share certificates or other
evidence of ownership for the number of Shares purchased under the Option.

 

Payment of the Option Price by a Optionee who is an officer, director or other
“insider” subject to Section 16(b) of the 1934 Act in the form of a stock for
stock exercise is subject to pre-approval by the Committee, in its discretion,
in a manner that complies with the specificity requirements of SEC Rule 16b-3. 
Notwithstanding the foregoing, if there is a stated par value of the Shares and
applicable law so requires, then the par value of the Shares, if newly issued,
shall be paid in cash or cash equivalents.

 

8.                                      Restrictions on Exercise.  The Option
may not be exercised if the issuance of such Shares or the method of payment of
the consideration for such Shares would constitute a violation of any applicable
federal or state securities or other laws or regulations, or any rules or
regulations of any stock exchange on which the Common Stock may be listed.  In
addition, Optionee understands and agrees that the Option cannot be exercised if
the Company determines that such exercise, at the time of such exercise, will be
in violation of the Company’s insider trading policy.

 

9.                                      Termination of Employment.  Voluntary or
involuntary termination of the Optionee’s employment with the Company and all of
its Subsidiaries, which includes a termination of directorship by a non-employee
director as provided in the Plan (“Employment”), shall affect Optionee’s rights
under the Option as follows:

 

2

--------------------------------------------------------------------------------


 

(i)                                     Other than due to Death.  If Optionee’s
Employment is terminated for any reason other than due to his death pursuant to
Section 9(ii) below, then (a) the non-vested portion of the Option shall
immediately expire on the termination of Employment date and (b) the vested
portion of the Option shall expire to the extent not exercised within 90 days
from the date of such termination of Employment.  In no event may the Option be
exercised after the earlier of (A) the expiration of the Option Period or (B) 90
days from the date of such termination even if Optionee becomes deceased during
such period.

 

(ii)                                  Death.  If Optionee’s Employment is
terminated due to his death, then (a) the non-vested portion of the Option shall
immediately expire on the termination of Employment date and (b) the vested
portion of the Option shall expire on the one (1) year anniversary date of the
termination date (to the extent not previously exercised by Optionee) or, in the
case of death, by the person or persons to whom Optionee’s rights under the
Option have passed by will or by the laws of descent and distribution.  In no
event may the Option be exercised by anyone on or after the earlier of (A) the
expiration of the Option Period or (B) one (1) year after the date of
termination due to Optionee’s death.

 

10.                               Independent Legal and Tax Advice.  Optionee
acknowledges that the Company has advised Optionee to obtain independent legal
and tax advice regarding the grant and exercise of the Option and the
disposition of any Shares acquired thereby.

 

11.                               Reorganization of Company.  The existence of
the Option shall not affect in any way the right or power of the Company or its
shareholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in Company’s capital structure or its business,
or any merger or consolidation of the Company, or any issue of bonds,
debentures, preferred or prior preference stock ahead of or affecting the Shares
or the rights thereof, or the dissolution or liquidation of the Company, or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.

 

12.                               Adjustment of Shares.  In the event of stock
dividends, spin-offs of assets or other extraordinary dividends, stock splits,
combinations of shares, recapitalizations, mergers, consolidations,
reorganizations, liquidations, issuances of rights or warrants and similar
transactions or events involving Company, appropriate adjustments shall be made
to the terms and provisions of the Option as provided in the Plan.

 

13.                               No Rights in Shares.  Optionee shall have no
rights as a shareholder in respect of the Shares until the Optionee becomes the
record holder of such Shares.

 

14.                               Investment Representation.  Optionee will
enter into such written representations, warranties and agreements as Company
may reasonably request, and provide any information requested by the Company, in
order to comply with any federal or state securities law.  Moreover, any stock
certificate for any Shares issued to Optionee hereunder may contain a legend
restricting their transferability as determined by the Company in its
discretion.

 

3

--------------------------------------------------------------------------------


 

Optionee agrees that Company shall not be obligated to take any affirmative
action in order to cause the issuance or transfer of Shares hereunder to comply
with any law, rule or regulation that applies to the Shares subject to the
Option.

 

15.                               No Guarantee of Directorship.  The Option
shall not confer upon Optionee any right to any continued directorship,
Employment or other relationship with the Company or any affiliate thereof.

 

16.                               Optionee Confidentiality Obligations.  In
accepting the Option, Optionee acknowledges that Optionee is obligated under
Company’s policy and applicable law to protect and safeguard the confidentiality
of trade secrets and other proprietary and confidential information belonging to
the Company and its affiliates, and that such obligations continue beyond the
termination of the directorship.

 

17.                               Withholding of Taxes.  The Company shall have
the right to (i) make deductions from the number of Shares otherwise deliverable
upon exercise of the Option in an amount sufficient to satisfy withholding of
any federal, state or local taxes that is required by law, or (ii) take such
other action as may be necessary or appropriate to satisfy any such tax
withholding obligations.

 

18.                               General.

 

(i)                                     Notices.  All notices under this
Agreement shall be mailed or delivered by hand to the parties at their
respective addresses set forth beneath their signatures below or at such other
address as may be designated in writing by either of the parties to one another,
or to their permitted transferees if applicable.  Notices shall be effective
upon receipt.

 

(ii)                                  Shares Reserved.  The Company shall at all
times during the Option Period reserve and keep available under the Plan such
number of Shares as shall be sufficient to satisfy the requirements of this
Option.

 

(iii)                               Transferability of Option.  The Option is
transferable only to the extent permitted under the Plan at the time of transfer
(a) by will or by the laws of descent and distribution, (b) by a qualified
domestic relations order (as defined in Section 414(p) of the Internal Revenue
Code), or (c) to Optionee’s immediate family or entities established for the
benefit of, or solely owned by, the Optionee’s immediate family, but only if,
and to the extent, permitted under the Plan.  No right or benefit hereunder
shall in any manner be liable for or subject to any debts, contracts,
liabilities, obligations or torts of Optionee or any permitted transferee
thereof.

 

(iv)                              Amendment and Termination.  No amendment,
modification or termination of this Agreement shall be made at any time without
the written consent of Optionee and Company.

 

(v)                                 No Guarantee of Tax Consequences.  The
Company makes no commitment or guarantee that any tax treatment will apply or be
available

 

4

--------------------------------------------------------------------------------


 

to Optionee or any other person.  The Optionee has been advised, and provided
with the opportunity, to obtain independent legal and tax advice regarding the
grant and exercise of the Option and the disposition of any Shares acquired
thereby.

 

(vi)                              Severability.  In the event that any provision
of this Agreement shall be held illegal, invalid, or unenforceable for any
reason, such provision shall be fully severable, but shall not affect the
remaining provisions of the Agreement, and the Agreement shall be construed and
enforced as if the illegal, invalid, or unenforceable provision had not been
included herein.

 

(vii)                           Supersedes Prior Agreements.  This Agreement
shall supersede and replace all prior agreements and understandings, oral or
written, between the Company and the Optionee regarding the grant of the Options
covered hereby.

 

(viii)                        Governing Law.  The Option shall be construed in
accordance with the laws of the State of Texas, without regard to its conflict
of law provisions, to the extent federal law does not supersede and preempt
Texas law.

 

19.                               Definitions and Other Terms.  The following
capitalized terms shall have those meanings set forth opposite them:

 

(i)                                     Optionee:

 

(ii)                                  Grant Date:

 

(iii)                               Shares:                      (          )
Shares of the Company’s Common Stock.

 

(iv)                              Option Price:                
($                  ) per Share.

 

(v)                                 Option Period:                 through
                             (until 5:00 p.m. CST).

 

(vi)                              Vesting Schedule:  Options for       % of the
Shares covered by this Option shall vest on the first anniversary of the Grant
Date, and Options for the remaining Shares shall vest on each subsequent
anniversary of the Grant Date until fully vested, as follows:

 

5

--------------------------------------------------------------------------------


 

Vesting Date

 

Options Vesting

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

Note: In the event of a “Change in Control” of the Company (as defined in the
Plan), the non-vested portion of the Option shall become immediately 100% vested
as of the Change in Control date.  The Optionee must still be a director of the
Company on any particular vesting date in order for the non-vested Options to
become vested as of such date, including a Change in Control.

 

[Signature page follows.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company, as of the Grant Date, has caused this Agreement
to be executed on its behalf by its duly authorized officer and Optionee has
hereunto executed this Agreement as of the same date.

 

 

CONSOLIDATED GRAPHICS, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

Address for Notices:

 

 

 

Consolidated Graphics, Inc.

 

5858 Westheimer, Suite 200

 

Houston, TX 77057

 

Attn:

Chief Financial Officer

 

 

 

 

 

OPTIONEE

 

 

 

 

 

Signature

 

 

 

 

Name:

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

7

--------------------------------------------------------------------------------